Citation Nr: 1815730	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for as respiratory condition to include strep pharyngitis.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for digestive system disorder as due to undiagnosed illness.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin rash to include pseudofolliculitis barbae.

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for musculoskeletal and connective tissue disorder as due to undiagnosed illness (now claimed as lumbosacral strain).

7. Entitlement to service connection for cervical strain.

8. Entitlement to service connection for mood disorder to include posttraumatic stress disorder (PTSD).

9. Entitlement to a rating in excess of 10 percent for scar at base of thumb, left hand.

10. Entitlement to a rating in excess of 10 percent for left hand puncture at base of thumb.

11. Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   
 
The issues of entitlement to service connection for bilateral hearing loss; tinnitus; respiratory condition to include strep pharyngitis; digestive system disorder; skin rash to include pseudofolliculitis barbae; musculoskeletal and connective tissue disorder to include lumbosacral strain; service connection for cervical strain; service connection for mood disorder to include PTSD; and entitlement to increased rating for left hand puncture at base of thumb; and left knee chondromalacia are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his hearing in September 2017, the Veteran expressed his desire to withdraw his claim for increased evaluation of scar at base of thumb, left hand.  The Board received notification prior to the promulgation of a decision in the appeal.  

2. A June 2004 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  

3. A June 2004 rating decision denied service connection for tinnitus; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.  

4. A December 1996 rating decision denied service connection for respiratory condition as due to undiagnosed illness; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the December 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for respiratory condition to include strep pharyngitis.  

5. A December 1996 rating decision denied service connection for digestive system disorder as due to undiagnosed illness; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the December 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for digestive system disorder.  

6. A December 1996 rating decision denied service connection for skin rash as due to undiagnosed illness; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the December 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for skin rash to include pseudofolliculitis barbae.  

7. A December 1996 rating decision denied service connection for musculoskeletal and connective tissue disorder as due to undiagnosed illness; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received since the December 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for musculoskeletal and connective tissue disorder to include lumbosacral strain.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issue of increased evaluation of scar at base of thumb, left hand have been met. 38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The June 2004 rating decision which denied service connection for bilateral hearing loss is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. The June 2004 rating decision which denied service connection for tinnitus is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6. The December 1996 rating decision which denied service connection for respiratory condition as due to undiagnosed illness is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

7. New and material evidence has been received to reopen the claim of entitlement to service connection for respiratory condition to include strep pharyngitis. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

8. The December 1996 rating decision which denied service connection for digestive system disorder as due to undiagnosed illness is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

9. New and material evidence has been received to reopen the claim of entitlement to service connection for digestive system disorder as due to undiagnosed illness. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

10. The December 1996 rating decision which denied service connection for skin rash as due to undiagnosed illness is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

11. New and material evidence has been received to reopen the claim of entitlement to service connection for skin rash to include pseudofolliculitis barbae. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

12. The December 1996 rating decision which denied service connection for musculoskeletal and connective tissue disorder as due to undiagnosed illness is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

13. New and material evidence has been received to reopen the claim of entitlement to service connection for musculoskeletal and connective tissue disorder as due to undiagnosed illness to include lumbosacral strain. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran stated at his hearing in July 2017 his desire to withdraw his claim for increased evaluation of scar at base of thumb, left hand.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

II. Petition to Reopen Claims

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  




Bilateral Hearing Loss and Tinnitus 

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied in May 1995, and re-denied in rating decision of June 2004.  The Veteran did not appeal the June 2004 rating decision; accordingly this rating decision became final. See 38 C.F.R. §3.156(b).  

At the time of the June 2004 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and VA outpatient treatment records.

Evidence received since the June 2004 rating decision includes treatment records and the Veteran's recent testimony presented at the July 2017 Board hearing describing his noise exposure in service, and symptoms of hearing loss.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this regard, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Respiratory, Digestive System, Skin Rash, and Musculoskeletal Conditions 

The Veteran's claims of entitlement to service connection for respiratory condition to include strep pharyngitis, digestive system disorder, skin rash to include pseudofolliculitis barbae, and musculoskeletal and connective tissue disorder as due to undiagnosed illness were originally denied in May 1995 and re-denied in December 1996.  The Veteran did not appeal the December 1996 rating decision, nor submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  Thus, the December 1996 rating decision thereby became final.

At the time of the December 1996 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and VA treatment records to include VA examination report.

Evidence received since the December 1996 rating decision includes the Veteran's recent testimony presented at his July 2017 hearing describing his contention that the respiratory condition, digestive system disorder, skin condition, and musculoskeletal condition to include now low back strain, are due to his active service.  The record also reflects VA treatment records, private treatment records, and the additional written statements from the Veteran.  The above listed information is both new and material and therefore sufficient to reopen the previously-denied claims. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Further, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the claims for service connection for respiratory condition to include strep pharyngitis, digestive system disorder, skin rash to include pseudofolliculitis barbae, and musculoskeletal and connective tissue disorder to include lumbosacral strain, are reopened.


ORDER

The appeal of the issue of an increased rating for scar at base of thumb, left hand, is dismissed.

New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened.

New and material evidence has been presented, and the claim for service connection for tinnitus is reopened.

New and material evidence has been presented, and the claim for service connection for respiratory condition to include strep pharyngitis is reopened.

New and material evidence has been presented, and the claim for service connection for digestive system disorder is reopened.

New and material evidence has been presented, and the claim for service connection for skin rash to include pseudofolliculitis barbae, is reopened.

New and material evidence has been presented, and the claim for service connection for musculoskeletal and connective tissue disorder to include lumbosacral strain is reopened.


REMAND

In the above decision, the Board reopened the Veteran's claims for service connection for bilateral hearing loss, tinnitus, respiratory condition to include strep pharyngitis, digestive system disorder, skin rash to include pseudofolliculitis barbae, and musculoskeletal and connective tissue disorder as due to undiagnosed illness to include lumbosacral strain.  However, further development is required before a decision can be rendered on the claims.  

Additionally, based on the Veteran's recent testimony presented at his hearing in July 2017, the Board finds that remand is necessary before adjudication of the remaining claims on appeal.  Specifically, additional development is needed for the Veteran's claims for service connection for cervical strain, service connection for mood disorder to include PTSD, and increased rating claims for left hand condition and left knee disability. 

With regard to the reopened claims for service connection for bilateral hearing loss and tinnitus, at his hearing, the Veteran described being "out on the flight lines" constantly exposed to helicopters, fighter planes, and "unnatural sounds" which also caused the ringing in his ears. See Hearing Transcript pp. 26-28.   He also asserted that he was never afforded an audiology examination in conjunction with his claim.  Given the above testimony, the Board finds that remand is warranted to determine whether the Veteran has a diagnosed disability and an opinion should be obtained addressing the etiology of his hearing loss and tinnitus. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Likewise, as explained below, a new examination is required for reopened claims for service connection for respiratory condition to include strep pharyngitis; digestive system disorder; skin rash to include pseudofolliculitis barbae; and musculoskeletal and connective tissue disorder as due to undiagnosed illness to include lumbosacral strain. McLendon, 20 Vet. App. at 83.  

The Board notes that at his hearing, the Veteran stated that the claim for musculoskeletal and connective tissue disorder was "misstated" and he indicated that the issue should actually be for his back condition. See Hearing Transcript pp. 22.  He testified that he was treated in service and diagnosed with lumbar strain, and that he continues to have back pain today.  Medical evidence of record reflects current problems of chronic back pain. See private treatment records from Dr. Feldman.  In this regard, the Board finds that remand is required to obtain an etiological opinion on whether the Veteran suffers a current back disability. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran also clarified what he meant by his service connection claim for digestive system disorder.  At his hearing, the Veteran stated that he had onset of stomach problems in service but did not seek treatment.  In describing his symptoms, he stated that his stomach problems were like "GERD with diarrhea." See Hearing Transcript, p. 30.  Based on his testimony, the Board finds that remand is warranted to afford the Veteran a VA examination and to obtain an opinion addressing the foregoing. McLendon, 20 Vet. App. at 83.  

Regarding his claim for service connection for cervical strain, at his hearing, the Veteran raised a secondary theory of entitlement indicating that his neck condition is related to the in-service diagnosed back disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although the Board is aware that the Veteran is currently not service-connected for a back condition, on remand, the VA examiner should consider whether the Veteran's claimed cervical strain condition is secondary to his back disability diagnosed in service as lumbosacral strain. Thus, the Board finds that remand is required for a new examination and to obtain an etiological opinion addressing the foregoing.  

Regarding his service connection claim for mood disorder, the Board observes that the Veteran was afforded a VA mental disorder, other than PTSD, examination in November 2012.  At his hearing, the Veteran challenged the adequacy of the examination as the examiner never considered his symptoms of stress and anger in service and the reasons why "he wanted to jump overboard on the ship." See Hearing Transcript, p. 20.   Additionally, the Board also observes that the Veteran raised a secondary theory of entitlement for his mood disorder as due to his service-connected knee and hand conditions, which was not previously addressed.  Specifically, he indicated that his "service-connected left knee pain and the limitation in his left hand could possibly be aggravating his depression." Id.  Thus, remand is warranted to afford the Veteran a VA examination and to obtain an opinion addressing the foregoing.  

Lastly, with respect to his increased rating claims for service-connected left knee and left hand conditions, the Veteran was afforded a VA examination in April 2012.  At his hearing, the Veteran stated that his conditions have since worsened and that the current evaluations of record are not reflective of his present level of severity.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Board observes that since the Veteran's left knee disability claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's April 2012 examination.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, an additional VA examination in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

Left Hand and Left Knee Disabilities 
2. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his claimed left hand puncture at base of thumb and left knee chondromalacia disabilities.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Bilateral hearing loss and Tinnitus 
3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.

The examiner is asked to provide an etiological opinion addressing the Veteran's hearing loss and tinnitus.  

a) The examiner is asked to identify whether the Veteran has a current hearing loss disability or tinnitus.

b) If so, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the hearing loss disability or tinnitus had onset in service or is related to the Veteran's time in service.  

Respiratory condition 
4. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed respiratory condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosed respiratory condition? If so, please identify.
 
b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's July 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

Digestive System Disorder 
5. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed digestive system disorder.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosed digestive system disorder to include GERD? If so, please identify.
 
b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's July 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms such as "GERD with diarrhea" and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

Skin Condition 
6. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed skin condition to include pseudofolliculitis barbae.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosed skin condition to include pseudofolliculitis barbae? If so, please identify.
 
b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's July 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

Back Disability 
7. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of lumbosacral strain.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After examining the Veteran, the examiner is asked to provide the following:

a) Does the Veteran have a current diagnosed low back disability to include lumbosacral strain? If so, please identify.
 
b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's July 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  
 
Neck Disability 
8. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of cervical strain.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After examining the Veteran, the examiner is asked to provide the following:

a) Does the Veteran have a current diagnosed neck disability to include cervical strain? If so, please identify.
 
For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

b) The examiner is also asked to specifically address whether the Veteran's diagnosed neck disability is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's back condition diagnosed in service as lumbosacral strain. 

c)  The examiner is also asked to specifically address whether the Veteran's diagnosed neck disability is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's back condition diagnosed in service as lumbosacral strain.

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's July 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

Mood Disorder
9. Schedule the Veteran for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of his claimed mood disorder.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After examining the Veteran, the examiner is asked to provide the following:

a) Does the Veteran have a current diagnosed mental disorder? If so, please identify.
 
For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

b) The examiner is also asked to specifically address whether the Veteran's diagnosed mental disorder is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected left knee disability or left hand condition. 

c) The examiner is also asked to specifically address whether the Veteran's diagnosed mental disorder is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected left knee disability or left hand condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's July 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  

10. After completing the above actions and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


